439 F.2d 723
Maggie BAILEY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 20729.
United States Court of Appeals, Sixth Circuit.
April 27, 1971.

Appeal from the Decision of the United States Tax Court; Tietjens, Judge.
William R. Bagby, Lexington, Ky., for appellant.
Joseph H. Reiter, Tax Division, Dept. of Justice, Washington, D. C., Johnnie M. Walters, Asst. Atty. Gen., Joseph M. Howard, Atty., Tax Division, Department of Justice, Washington, D. C., on the brief, for appellee.
Before McCREE, BROOKS and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal is from a decision of the Tax Court of the United States which determined a deficiency in the taxpayer's income for the years 1945 through 1963. The memorandum, findings of fact and opinion of law of the Tax Court are reported at P-H Memo T.C., par. 70,064. We have considered the record, the briefs of the parties and oral arguments of counsel, and conclude that the Tax Court's factual determinations are supported by substantial evidence and that the law was properly applied.


2
The decision of the Tax Court is affirmed.